Citation Nr: 0111179	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-24 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
right knee disorder, residuals of a meniscectomy with 
degenerative arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1953 to February  
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
RO in Detroit, Michigan, which denied a claim for an 
evaluation in excess of 10 percent for the veteran's service-
connected right knee disorder, residuals of a meniscectomy 
with degenerative arthritis (right knee disorder herein).  

The veteran's claims file was subsequently transferred to the 
RO in Seattle, Washington.


REMAND

In written arguments before the Board, both the veteran and 
his representative question the adequacy and thoroughness of 
a June 1999 VA joints examination, the sole examination on 
appeal.  Their primary argument is that the June 1999 VA 
examination should not have been conducted by a nurse 
practitioner, and that a Board Remand for a new VA joints 
examination by a qualified physician is necessary.  While the 
Board agrees, in result, that another VA joints examination 
is needed, it must be pointed out that the June 1999 VA 
examination report was reviewed and signed by a VA staff 
physician.  As such, the argument advanced on appeal is not 
particularly persuasive.  However, on future VA joints 
examination, indicated development includes: a review of the 
veteran's VA claims file, a more detailed medical history 
must be taken with regard to the complaints of right knee 
symptomatology, and copies of x-ray reports of the right knee 
should be obtained and associated with the VA examiner's 
report-development which was not completed on VA examination 
in June 1999.  

Other factors need to be considered: The veteran and his 
representative maintain that an evaluation in excess of 
10 percent is warranted for the veteran's service-connected 
right knee disorder on account of right knee arthritis, and 
the constant pain it causes, as well as right knee give-way 
and functional impairment.  On most recent VA examination in 
June 1999, the veteran complained of constant pain and give-
way of the knee on walking, climbing stairs, and with high 
humidity.  Range of motion studies were noted to reveal 
extension to zero degrees (full extension), and flexion to 
130 degrees.  A determination must be made as to whether this 
extension to zero or flexion to 130 degrees included any 
pain, or painful motion.  The examiner noted palpable and 
audible crepitus, but without indication as to when this was 
noted-on  range of motion testing, or on observation within 
the examination room.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
indicated that painful, weak, or unstable motion is to be 
rated the same as limited motion, and that examinations of 
the joints must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45, and 4.59 including 
consideration of limitation of movement due to pain, 
weakness, or instability, weakened movement, excess 
fatigability or incoordination, as well as such factors 
during any flare-ups-and the frequency of these.  The VA 
examination in June 1999 does not indicate whether there was 
any painful range of motion of extension or flexion, the 
frequency of the reported flare-ups was not detailed, the 
examiner did not give a detailed medical history as to the 
severity of symptomatology, and failed to provide sufficient 
detailed information concerning overall functional loss in 
order to permit the Board to consider all applicable 
regulations.  

On re-examination of the veteran, x-ray studies should be 
obtained, as well as copies of the June 1999 VA x-ray 
studies.  

When rating musculoskeletal disability, it should be 
remembered that "a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40 (1999).  
The Court cited the case of Bierman v. Brown, 6 Vet. App. 
125, 129 (1994), in which 38 C.F.R. § 4.10 was quoted for the 
proposition that a rating examination must include a "full 
description of the effects of disability upon the person's 
ordinary activity."  DeLuca, at 206.  In order to effectuate 
this requirement, the Court explained that, when the 
pertinent diagnostic criteria provide, at least in part, for 
a rating on the basis of loss of range of motion, 
determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion lost due to pain on use or during flare-ups."  
Id.

Furthermore, upon completion of the above examination, 
additional consideration must be give at the RO: The Board 
notes that the Court has held that a veteran can be rated 
separately for different manifestations of the same injury, 
where "none of the symptomatology for any one of [the] 
conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions," and that such 
combined ratings do not constitute pyramiding prohibited by 
38 C.F.R. 4.14 (2000).  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  Regarding the knee, the VA Office of 
General Counsel has found that instability contemplated under 
Diagnostic Code 5257 of VA's Schedule for Rating Disabilities 
does not overlap with limitation of motion caused by 
arthritis under Diagnostic Code 5003, and, therefore, 
separate evaluations may be assigned.  VAOPGCPREC 23-97 (July 
1, 1997).  Additionally, the VA Office of General Counsel has 
found that painful motion contemplated under 38 C.F.R. § 4.59 
of VA's Schedule for Rating Disabilities does not overlap 
with arthritis under Diagnostic Codes 5003 and 5010, 
therefore, separate evaluations may be assigned.  VAOPGCPREC 
9-98 (August 14, 1998).  As the veteran has complained of 
both pain and instability in his service-connected knee, the 
RO should give careful consideration to Esteban, and the 
General Counsel opinions in its re-adjudication of this 
matter.  

In view of the foregoing, this issue is REMANDED to the RO 
for the following:

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for any symptomatology 
involving the right knee, or residuals of 
a meniscectomy with degenerative 
arthritis, from May  1998 to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from May 1998 to 
the present.  As to any private treatment 
records, the RO should first secure the 
necessary release(s), prior to the RO 
obtaining copies of any such records.  

2.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
determine the current severity of his 
right knee disorder, residuals of a 
meniscectomy with degenerative arthritis.  
Any necessary studies should be obtained, 
including x-ray studies, and copies of 
the June 1999 VA x-ray study reports 
should be requested and obtained.  The 
veteran's pertinent complaints should be 
recorded in full, with an eye toward all 
of the factors enumerated in 38 C.F.R. 
§ 4.40, 4.45, and 4.59.  The veteran 
should be examined by a physician, and 
the report should be prepared by that 
same examining physician.  

The examiner should obtain a detailed 
history regarding any weakened movement, 
excess fatigability with use, 
incoordination, painful motion and pain 
with use, and determine whether the 
service-connected knee disability 
exhibits pain with use, weakened 
movement, excess fatigability or 
incoordination.  These determinations 
should, if feasible, be expressed in 
terms of degrees of additional range of 
motion loss due to any pain with use, 
weakened movement, excess fatigability or 
incoordination.  The examiner should also 
express an opinion as to the medical 
probability that there would be 
additional limits on functional ability 
during flare-ups and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If this is not feasible, 
this should be so stated.  The examiner 
should also comment on whether recurrent 
subluxation or lateral instability is 
present and, if so, the severity thereof.  
The claims folder must be made available 
to the examiner for use in the study of 
the veteran's case.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  Thereafter, the RO should 
readjudicate the claim for an evaluation 
in excess of 10 percent for his service-
connected right knee disorder, in light 
of all of the pertinent evidence of 
record (to include that associated with 
the claims file on remand), and all 
applicable legal authority-including 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, as well as separate disability 
evaluations under Esteban v. Brown, 6 
Vet. App. at 262, and VAOPGCPREC 23-97 
and VAOPGCPREC 9-98.  

5.  If any decision remains adverse to 
the veteran, he and his representative 
should be issued a supplemental statement 
of the case, which includes citation to 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and all factors identified in 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, as well as 
Esteban v. Brown, 6 Vet. App. at 262, 
VAOPGCPREC 23-97, and VAOPGCPREC 9-98, 
and afforded a reasonable opportunity to 
respond before the case is returned to 
the Board for further appellate 
consideration.  Evidence recently 
submitted and not previously considered 
must be reviewed and cited in the SSOC.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this matter.  The veteran need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


